IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39636

STATE OF IDAHO,                                  )     2012 Unpublished Opinion No. 743
                                                 )
       Plaintiff-Respondent,                     )     Filed: November 28, 2012
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
FRANCES DARLEEN RAWLIN,                          )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Renae J. Hoff, District Judge.

       Judgment of conviction and suspended unified sentence of five years with a
       minimum period of confinement of two and one-half years for felony possession
       of fraudulently obtained goods, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Sally J. Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; LANSING, Judge;
                                 and GUTIERREZ, Judge

PER CURIAM
       Frances Darleen Rawlin was convicted of felony possession of fraudulently obtained
goods, Idaho Code §§ 18-3127; 18-3128; 18-3126. The district court sentenced Rawlin to a
unified term of five years with a minimum period of confinement of two and one-half years,
suspended the sentence, and placed Rawlin on supervised probation for five years. Rawlin filed
an Idaho Criminal Rule 35 motion for reduction of sentence which the district court denied.
Rawlin appeals, contending that her sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and

                                                1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Rawlin’s judgment of conviction and sentence are affirmed.




                                                   2